Title: To George Washington from James Innes, 27 September 1754
From: Innes, James
To: Washington, George



Dr Sir
Camp Moun[t] Pleasant [Md.] 27th Septr 1754

Your favour of the 22d from Alexa. I recd & shou’d be extreamly glade to see you at Winchester, was it any way consistant with my situation to leave this without orders, with which you’ll please aquaint Major Carlyle and that he would forgive me for not writing to him for I realy have not the time without delaying the Express, if the Governr hath orderd your Regiment here it would be very imprudent in me to Countermand them Especialy as I expect Governr Sharp with his Forces very soon and tho it be now turning towards Winter I would propose the doing something to forward the Service in the Spring. I have with great difficulty labourd hard and only with a few Tools found in this neighbourghood brought in from the Meadows on which I seized. I have erected a Puntion Fort which when Compleated must of Course be of good Service in this part of the Province, as well as to the present Expedition. notwithstanding when Governr Sharp and you join us I propose if we agree to goe thirty miles or more to the Westward to do something of the same kind there, tho by last nights advice I have Account the French have gather’d three Hundred Indians to their Fort, since Mr Lyon my Messinger came from that, which was the 21st Curtt[.] To what purpose these Indians are I know not, but if to pay us a visit. I should be Glad of Your good Company. I observe what you write in regard to Ranking with His Majestys Troops and I do assure you they are they same with me, and now afresh as Captain Rutherford is arrived with respect to my Commission from Governr Dinwiddie. but my Commission from His Majesty being the Oldest leaves no room to cavil so all that subsides and tho. I have the Command with the greatest harmoney. as things are Circumstanced at present I undergoe Fatigue. Plagued & Continualy harrassed in that station more then if otherways, to all which I freely submitt tho not for any obligation the Commitee hath lay’d upon me. as I have the present service at heart and would do anything in my

Power to help the opperation of every Part, that you should do duty seperatly and live in good harmonie untill His Majestys Pleasure is known I will take the labouring our upon myself do double duty by giving out seperate orders, if any better expedient can be found shall be very ready to concur. poor Capt. Stobo is sent to Mount Real and will be kept there till he is exchanged, the Chiefest Reason I can give for this, I am afraid as he wrote two Letters to ⟨You⟩ and them Letters were opend at Mr Croughans and to Publickly Spoke of and handed aboute the Knowledge thereof came to the Commanding Officers knowledge, and he is strongly watch’d ever since, so that the wou’d not so much as let Mr Lyon see him, I am sorry to hear many of Your People are sick but thank God we are all well here and live in Cover, only I am obliged to spare so⟨me⟩ of my Rum as we want Spirits as the cold weather comes on. I am with my Complimtts to all Friends Dr Sir Yor most Humble Servtt

James Innes


P.S. Mr Splidolph wrote me a letter ⟨some⟩ time agoe about His Commission ⟨I have⟩ no objection please Aquaintt him. Your Recommendation will be sufficient for him to Act untill he arrives hear when he will certainly have one if you appoint him.

